UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN DE LEON,
                              Plaintiﬀ,
                                                               ORDER
                – against –
                                                           19 Civ. 7600 (ER)
ATTORNEY GENERAL WILLIAM
BARR,
                              Defendant.


RAMOS, D.J.:

         be instant action was ﬁled on August 14, 2019. Since then, the plaintiﬀ has

taken no action in this case. Accordingly, the plaintiﬀ is ordered to show good cause for

why service in this action has not been completed within 90 days of ﬁling or risk having

this action dismissed. Fed. R. Civ. P. 4(m). be plaintiﬀ is directed to respond by May

1, 2020.


It is SO ORDERED.


Dated:     April 6, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
